Honorable Neal Birmingham      Opinion No. c-433
      Crlmlnal District Attorney.
      Cass County
      -..     -                      Re: Whether burning
                                                 ._ ..- of crosses
      Llnaen, *rexas                     In a resldentlal area is
                                         in violation of the Texas
      Dear Mr. Birmingham:               Penal Code.
              In a recent opinion request of this office you asked
      whether or not there Is a provision In the Texas Penal Code
      which specificallyprohibits the burning of crosses In resl-
      dentlal areas. We have been unable to find such a specific
      statute.
              It Is poaslble, however, that a person, ,&ring the
      commission of the act of burning a cross In a resddentlal
      area, may violate the provisions of various Articles In
      Vernon's Penal Code. For example, dependent upon the facts,
      such act could be In vlolatlon of on& or more of Articles
      474, 454a, 1321, 1321b and 1303.
              The possible vlolatlonsare not confined to the
      above set out statutes, of course, but the above are men-
      tioned simply to Indicate that the act of burning a cross
      In a resldentlal.areamay, depending upon the facts sur-
      roundlng'theoccurrence,be In vlolatlozi  of one or more
      Articles of Vernon's Penal Code.
                               SUMMARY
                  There is no provision In the Texas Penal
             Code which specificallyprohibits the burning
             of cross68 in a residentialarea.
                                    Yours very truly,
                                    WAGGONER CARR
                                    Attorney General of Texas




                                       Assistant Attbrney &mral'
. i
                                    -2050-
Honorable Neal Birmingham,page 2 (C-433)


SC/lh/br
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
John Banks
Al10 B. Crow, Jr.
Bob Flowers
Sam L. Kelley
,iPPROVED
        FOR THE ATTOP8EY GENERAL
By: Stanton Stone




                           -2051-